Opinion issued September 20, 2012




                                     In The
                              Court of Appeals
                                    For The
                          First District of Texas


                             NO. 01B11B00638BCV


                     IN THE INTEREST OF R.P., a child


                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-06106J


                       MEMORANDUM OPINION

      Appellant, Latasha Penn, has neither paid the required filing fee for this

appeal nor established indigence for purposes of appellate costs. See TEX. R. APP.

P. 5 (“A party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by
statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), §

51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A

§ B(1) (listing fees in court of appeals). Appellant was notified on June 12, 2012

that this appeal was subject to dismissal if she did not pay the fee by June 22, 2012.

In response, appellant requested an extension of time to pay the fee. Appellant was

given until August 3, 2012 to pay the fee, and was notified that the fee must be paid

by August 3, 2012, or the appeal would be dismissed. After being notified that this

appeal was subject to dismissal if she did not pay the fee by August 3, 2012,

appellant did not adequately respond. See TEX. R. APP. P. 5 (allowing enforcement

of rule); 42.3(c) (allowing involuntary dismissal of case).

      Appellant has also neither established indigence, nor paid, or made

arrangements to pay, the fee for preparing the clerk’s record. See TEX. R. APP. P.

20.1 (listing requirements for establishing indigence), 37.3(b) (allowing dismissal of

appeal for want of prosecution if no clerk’s record filed due to appellant’s fault).

Appellant was notified that the appeal would be dismissed if she did not pay or make


                                          2
arrangements to pay for the clerk’s record by August 3, 2012. After being so

notified that this appeal was subject to dismissal, appellant did not adequately

respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal for want of

prosecution).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                       3